OFFICE OF THE A’lTORNEY GENERAL OF TEXAS
                                 AUSTIN




Bonoxablr Charlay       ~oomrt
State Traasurar
Amtin, Taxar
Dear Slrt




              In your lattar
 r~qurrt 0112oplnlon ln




                                             ALL mm  BY z%a?sE
                                           EMTS:
                                           II, or th0 00unCy
                                          xaa* ror all6 in




  \uytm$)f                $500 00 l;awh          rsoalp_t
        r    hlo   Is    erebyo~knaWedge4'arnd       eon
                      the further    aousldsrstlon      that
      th & '*(I taroim taka8diid             property
      sabjact/to,     but in 1i0 tiisr asn&~i& that
      oerbaln lndsbtsdnww        due thorron to ROY
      Rutlend,    Jr., of *XoLannea County, Texak,
      th6 bal.anos POWdue 011 46i.6 indabtednass
      b.eing the earn or &$ooo.oo -------------.
Honorabls Charlry           Lockhart, page 2


               2. Would state note etalaps be ra-
        qulred on a dard where the grantee aaeumed
        pra-existing  lnUabtednaaa, whloh lndabtad-
        ~86 wee eaourad by a prior lien wNoh had
        been stamped when it wee riled ror raoord?

             3. Would a chattel morteaga be aubjeot
        to stat* nota ataz~pawh%oh 15 glr*n on psr-
        so-1  property as rurthar aaourlty  ror the
        aarga lmdabtodneaa,     between the aama partlea
        thvt Is aaouroa by a randox*a ,llan-and        deed
        or trust lien on real e~atet4’;‘on       whloh state
        note stamps    had bwn paid.       In other words,
        the obligation     la the aaieo between the aean
        pertioa   but the property     eoverad by the ohat-
        tel nortgsgr    la   not the aamo,p~oprrty    oov-
        era6   by the vandor’a lien and/or deed of
        trust lien;

               kc. The deed to real 56tet0,  looat*d
        orlglnelly   In cX* County, was duly raoordad
        in “X” County in the yaar.1927.     Later the
        county boundary llnae ware,’ changed, oetulng
        the property to ba Sn ‘P' Cogaty. wou&a
        the raoordl of the deed with rendb@Ta
        lien in WY 2 cnmty be ~~aubja8t
                                      to balag,
        rta=paQ tmd~r Artlola 7017a3
             Art&l8  7017r,  Vernon's       Retleod   Clvll:   Statutes,
resde    in part 88 follmwa:
              “(a)    Zxcapt es herein      otherwise   pro-
        vlded there    is   hereby lavle4    and eaaaaaad
        (I tax or Ten (lO$) Cants on leeh One Hundred
        ($100.00)    Dollera    or traction thereor,      over
        the rlrst    Two Hundred ($2fM..OO) Dollars,         oa
        all notae and obligetlona         684urad by ahattrl
        mortgage,    deed or trmt,      p(lohanSo*a lien
        oontrgot, vendor16 lien,        Uom3Itlo~l     ealae
        aontraot    and 611 lnatrm~ta        of a alailar
        nature wNab are Silad or raecwded lh the
        orfloe    ot the County Clerk uader the Ragia-
        tretlon    Laws or this Stetei      provide4   that
        no tax shall     be levied    on inatrtinta,
        aeonring an umoaat or mo Eundrod ($ioO.oO)
        D~llara,    or lass.     After the 6fr40tir4      data
I’onorabla Chnrley Lockhart,           pay-:8 4


           Clearly the tax is not au+3 upon the InstrUment
,~en~ionaa In your first question.   Such inetrurnent la
zeroly one of conveyance and is not one creative    of
eecurity for tho imlebtedness   OS $4000 nentioned therein.
               V:e also wmw! your sscond and third que~stiona
in the neC:ntlva.             In our oonrai-enca opinion x0. 3051 aa-
CrensUl     t0   YOU,     wf3  axpress6d the view that the tax levied
by thin     StStUtS        is  Upon  the   J?riVilc?~e    of’ US?..?~ the office
of the county clerk, for tha recording                     of certain instru-
-xats.      hoc’ever, >?e beli?:ve that a readin&: of the statute
e~ Q vbole iii~cloaes             an intent on the part         of   the Legfa-
lature n@t to ps-wit Q pgranidins of’ this tax.                        The firat
FentGnCa      in the 0Ot \-c~ld          indicate      that the t0.x should be
collected      only once w!ith referance               to any particular
indebtedness.           Further in the statute we find renewals
sr!d refundinfis of the original                ~rincipsll    indebtedness
:~rotcctecS fron havim; euch auboequent lnstrmonta                       t.o be
rt!;v;~xd, where the tm. ~?as paid on the oriE,ffiel instru-
annat of security.             Lt lo also provided that ljfhare several
instrcmnts         are conteaporenscualy             cxecutec? to recuze one
obllrction,        the tax ohs11 apply to only one instrument.
I’l!rthar?1Qs6) sn instrument once atmIed .my bs rooordcd
lu other counties in, the Ct%te wit.hout ar.cin being sub-
,fCCt6t?. to   the    t-Z.      Fe dn not mgard          OUT nmncr     to your
second Question as being in confiict                     with otm oplnicn
!:a. c-l j2E rjddsusca d to Iionornble E. 2. %3otcl;riFnc;;,
County ;.ttoim3g, Eaaunont, Taxm.                      In that opinfon w3
Ccld t!mt a dcsd :vould he required to bee: the stamps
rhera the nurch.aser was tlereio                  rsqtiired to assum a
pm-mist&            indebtedness,         but the prior deed fn which
the vendor’s lien was ori::inally                   craated bad been re-
m-de&    dthout     ppmt        of   tile ty.